LAY, Chief Judge,
dissenting.
I respectfully dissent. In my view, the majority improperly reaches issues not raised by the parties, and then erroneously resolves those issues.
The only issue raised by the City on cross-appeal is whether the district court applied the proper standard of review to the City Council’s actions. The City did not, in either the district court or in this court, challenge the first amendment status of Walker’s proposed entertainment.1 The primary difficulty I have with the majority’s opinion is that it fails to decide the issues before us and then reaches out to decide issues that were not briefed or argued to this court. The opinion in Section II discusses in ten pages why the Kansas City ordinance as applied to go-go dancing should not deserve first amendment protection. It concludes, however, that it is not necessary to decide the case on this basis because the City was within its authority to deny Walker’s application under the 21st amendment.2 Not only is the discussion on the first amendment advisory and pure dicta, it is also clearly wrong.
First, the majority relies on dicta from the Supreme Court to suggest that nude dancing is not protected by the first amendment. I suggest this dicta is no more persuasive than the Supreme Court’s statement in Schad v. Borough of Mount Ephraim, 452 U.S. 61, 101 S.Ct. 2176, 68 L.Ed.2d 671 (1981), which the majority dismisses as "unadulterated dicta.” Second, I believe the Schad dicta is stronger and more persuasive than the majority recognizes. The Court began its analysis in Schad by noting: “Here the Borough totally excludes all live entertainment, including non-obscene nude dancing that is otherwise protected by the First Amendment.” 452 U.S. at 76, 101 S.Ct. at 2186 (emphasis added). Third, City of Dallas v. Stanglin, 490 U.S. 19, 109 S.Ct. 1591, 104 L.Ed.2d 18 (1989), does not apply to this case since it is not a free speech case, but a freedom of association claim. Finally, no other circuit court of which I am aware has deprived entertainment businesses of first amendment protection for dancing.3 The en banc Seventh Circuit has recently passed on this issue, and until there is authority to the contrary, it seems to me the Seventh Circuit’s opinion should be followed. See Miller v. Civil City of South Bend, 904 F.2d 1081 (7th Cir.1990).
However, my judicial concern relates to the majority’s holding that the land use ordinance, which the district court found unconstitutional under rules of prior restraint, may be upheld under the 21st amendment.4 This will be startling news to the City as well as to Walker since this issue was never raised before the City Council, or factually discussed by Council members, or asserted in the district court, or briefed or argued by the parties in this court. The records of the City Council proceedings do not contain one word or reference to liquor regulation or the authority of the City to deny Walker’s permit *99because the proposed entertainment was to take place in a facility serving liquor. The City Council’s failure to consider this authority is not surprising because this case does not relate to the regulation of liquor, but is a zoning case relating to land use.5
It is popular these days to urge that appointed judges should not engage in “judicial legislation.” I am not sure what that phrase means but it has always been popular to assert that judges should not make the law, but should simply interpret it. This aphorism overlooks the very nature of judicial work in that when judges decide cases they do make law. I assume that those who urge that judges should not legislate really mean that judges should not engage in policymaking decisions as legislatures and city councils have the power to do or inject their own personal views as legal doctrine.6 The criticism directed towards judges legislating is seldom justified as it overlooks five fundamental differences between judicial review and legislation.
First, judges are required to review cases only under the grant of authority provided by the Constitution or legislation. Second, judges do not decide hypothetical or advisory cases, but must confine themselves to actual or real controversies between parties who have standing or an interest in the litigation. Third, judges are confined to the factual record before them. Fourth, on appeal, judges will review only those issues that are decided in the district court and that are briefed and argued on appeal. Fifth, the very essence of judicial duty is to avoid deciding constitutional questions unless absolutely necessary.
I respectfully submit that the majority opinion offends these basic canons governing judicial review. I therefore dissent.

. To the contrary, before this court, the City appears to concede the first amendment status of Walker’s proposed entertainment: “The City Council is not required to suspend its role in land use planning while considering a proposal to rezone an area adjacent to an extensively used park even though the proposal involves expression that is protected by the First Amendment." Appellee's Br. p. 40 (emphasis added); see also id. p. 36 ("constitutionally protected form of expression”). This concession is arguably an even stronger justification for not reaching the first amendment issue than is the failure to raise the issue.


. I find surprising the majority’s reasoning for not reaching the first amendment issue: “Walker has suggested no theory under which we could find his go-go girls expressive of something protected by the first amendment.” Maj. op. at 90. Walker logically suggested no "theory” since he assumed, as did the City, that the first amendment status of the proposed entertainment was not at issue.


. See, e.g., BSA, Inc. v. King County, 804 F.2d 1104, 1107 (9th Cir.1986) (recognizing first amendment status of barroom nude dancing); International Food & Beverage Sys. v. City of Fort Lauderdale, 794 F.2d 1520, 1525 (11th Cir.1986) (same); Leverett v. City of Pinellas Park, 775 F.2d 1536, 1540 (11th Cir.1985) (same).


. The 21st amendment reserves for the states the authority to regulate “[t]he transportation or importation into any state * * * for delivery or use * * * intoxicating liquors.” U.S. Const., Amend. 21.


. Even if I could agree that this issue was properly raised for our consideration, I have doubts about the majority’s resolution of the issue. I recognize that states possess authority to regulate liquor sales and distribution. See, e.g., New York Liquor Auth. v. Bellanca, 452 U.S. 714, 101 S.Ct. 2599, 69 L.Ed.2d 357 (1981); California v. LaRue, 409 U.S. 109, 93 S.Ct. 390, 34 L.Ed.2d 342 (1972). The majority’s application of the 21st amendment in this case, however, when the City is not even attempting to regulate liquor, expands the 21st amendment far beyond the scope of the authority that the Supreme Court has recognized. I therefore find the majority’s representation that this case is "remarkably similar” to the Supreme Court's precedents on this subject, maj. op. at 91, unbelievable. Cases such as Bellanca, LaRue, and Lanier v. City of Newton, Ala., 842 F.2d 253 (11th Cir.1988) illustrate the context in which 21st amendment authority should be upheld: Where the regulatory authority finds that the combination of liquor and certain forms of entertainment leads to conduct deemed undesirable. See Bellanca, 452 U.S. at 718, 101 S.Ct. at 2601-02 (city chooses to avoid disturbances associated with mixing alcohol and nude entertainment); LaRue, 409 U.S. at 111, 93 S.Ct. at 393 (evidence established incidents of prostitution, rape, and assault occurring in or near bars offering nude entertainment); Lanier, 842 F.2d at 255 (town council found nudity and alcohol led to undesirable behavior). The City Council in this case was not even remotely concerned with regulating liquor. In this context, I find persuasive the reasoning of Southern Entertainment Co. of Fla., Inc. v. City of Boynton Beach, 736 F.Supp. 1094 (S.D.Fla.1990), in which the court pointed out the 21st amendment is applicable only where the sale of liquor in conjunction with nudity is regulated rather than simply regulating the nudity. Here, the City Council did not express any attempt to regulate liquor, or identify any possible alleged evils associated with the combination of liquor and nudity. The City Council’s action was simply a reaction to the proposed nudity. Although the Supreme Court has not adopted this reasoning, it has recognized that the states' 21st amendment authority is not without limits. See, e.g.; City of Newport, Ky. v. Iacobucci, 479 U.S. 92, 94-95, 107 S.Ct. 383, 384-85, 93 L.Ed.2d 334 (1986); id. at n. 5.


. The majority, in its dicta discussion of the first amendment, portrays a personal distaste for Walker’s proposed go-go dancing. This calls to mind the following verse:
His good has no nuances. He Doubts or believes with total passion.
Heretics choose for heresy Whatever’s the prevailing fashion.
Those wearing tolerance for a label Call other views intolerable.
Phyllis McGinley, In Praise of Diversity (reprinted in Kuh, Foolish Figleaves? Pornography in — and out of — Court at 175 (1967); see also Miller, No. 88-3006/3244 (Posner, J., concurring) (giving first amendment protection to nude dancing strikes judges as ridiculous due in part to personal beliefs.)